Exhibit 10.1

FORM OF

HERCULES CAPITAL, INC.

2004 EQUITY INCENTIVE PLAN

AS AMENDED AND RESTATED EFFECTIVE DECEMBER 29, 2016

 

1. PURPOSE.

(A) General Purpose. The Plan has been established to advance the interests of
the Company by providing for the grant of Awards to Participants. At all times
during such periods as the Company qualifies or is intended to qualify as a
“business development company” under the 1940 Act, the terms of the Plan shall
be construed so as to conform to the stock-based compensation requirements
applicable to “business development companies” under the 1940 Act. An Award or
related transaction will be deemed to be permitted under the 1940 Act if
permitted by any exemptive or “no-action” relief granted by the Commission or
its staff.

(B) Available Awards. The purpose of the Plan is to provide a means by which
eligible recipients of Awards may be given an opportunity to benefit from
increases in the value of the Company’s Stock through the granting of Restricted
Stock, Restricted Stock Units, Incentive Stock Options, Non-statutory Stock
Options and Warrants.

(C) Eligible Participants. All key Employees and all Employee Directors are
eligible to be granted Awards by the Board under the Plan; provided that, no
person shall be granted Awards of Restricted Stock unless such person is an
Employee of the Company or an Employee of a wholly-owned consolidated subsidiary
of the Company.

 

2. DEFINITIONS.

(A) “1940 Act” means the Investment Company Act of 1940, as amended, and the
rules and regulations promulgated thereunder.

(B) “Affiliate” means any corporation or other entity that stands in a
relationship to the Company that would result in the Company and such
corporation or other entity being treated as one employer under Section 414(b)
or Section 414(c) of the Code, except that in determining eligibility for the
grant of an Option by reason of service for an Affiliate, Sections 414(b) and
414(c) of the Code shall be applied by substituting “at least 50%” for “at least
80%” under Section 1563(a)(1), (2) and (3) of the Code and Treas. Regs. §
1.414(c)-2; provided , that to the extent permitted under Section 409A, “at
least 20%” shall be used in lieu of “at least 50%”; and further provided , that
the lower ownership threshold described in this definition (50% or 20% as the
case may be) shall apply only if the same definition of affiliation is used
consistently with respect to all compensatory stock options or stock awards
(whether under the Plan or another plan). The Company may at any time by
amendment provide that different ownership thresholds (consistent with
Section 409A) apply. Notwithstanding the foregoing provisions of this
definition, except as otherwise determined by the Board, a corporation or other
entity shall be treated as an Affiliate only if its employees would be treated
as employees of the Company for purposes of the rules promulgated under the
Securities Act of 1933, as amended, with respect to the use of Form S-8.

(C) “Award” means an award of Restricted Stock, Restricted Stock Units,
Performance Restricted Stock Units, Dividend Equivalent Rights, Options or
Warrants granted pursuant to the Plan.

(D) “Board” means the Board of Directors of the Company.

(E) “Code” means the Internal Revenue Code of 1986, as amended and in effect, or
any successor statute as from time to time in effect. Any reference to a
provision of the Code shall be deemed to include a reference to any applicable
guidance (as determined by the Board) with respect to such provision.

(F) “Commission” means the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(G) “Committee” means a committee of two or more members of the Board appointed
by the Board

(H) “Compensation Committee” means the compensation committee of the Board. The
Compensation Committee shall have at least two members, each of whom shall be a
“non-employee director” as defined in Rule 16b-3 under the Securities Exchange
Act of 1934, as amended, and an “outside director” as defined in Section 162(m)
of the Code and the regulations thereunder, and, if applicable, meet the
independence requirements of the applicable stock exchange, quotation system or
other self-regulatory organization on which the Stock is traded.

(I) “Company” means Hercules Capital, Inc., a Maryland corporation.

(J) “Continuous Service” means the Participant’s uninterrupted service with the
Company or an Affiliate, whether as an Employee or Employee Director.

(K) “Covered Transaction” means any of (i) a consolidation, merger, stock sale
or similar transaction or series of related transactions in which the Company is
not the surviving corporation or which results in the acquisition of all or
substantially all of the Company’s then outstanding common stock by a single
person or entity or by a group of persons and/or entities acting in concert,
(ii) a sale or transfer of all or substantially all the Company’s assets,
(iii) a dissolution or liquidation of the Company or (iv) following such time as
the Company has a class of equity securities listed on a national securities
exchange or quoted on an inter-dealer quotation system, a change in the
membership of the Board for any reason such that the individuals who, as of the
Effective Date, constitute the Board of Directors of the Company (the
“Continuing Directors”) cease for any reason to constitute at least a majority
of the Board (a “Board Change”); provided, however, that any individual becoming
a director after the Effective Date whose election or nomination for election by
the Company’s shareholders was approved by a vote of at least a majority of the
Continuing Directors will be considered as though such individual were a
Continuing Director, but excluding for this purpose any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended) or other
actual or threatened solicitation of proxies or consents by or on behalf of any
person or entity other than the Board. Where a Covered Transaction involves a
tender offer that is reasonably expected to be followed by a merger described in
clause (i) (as determined by the Board), the Covered Transaction shall be deemed
to have occurred upon consummation of the tender offer.

(L) “Current Market Value” has the meaning set forth in Section 9.

(M) “Dividend Equivalent Rights” has the meaning set forth in Section 11.

(N) “Dividend Shares” has the meaning set forth in Section 7A.

(O) “Effective Date” has the meaning set forth in Section 14.

(P) “Employee” means any person employed by the Company or an Affiliate.

(Q) “Employee Director” means a member of the Board of Directors of the Company
that is also an Employee of the Company.

(R) “Family Member” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the Participant’s household
(other than a tenant or employee), a trust in which these persons have more than
fifty percent of the beneficial interest, a foundation in which these persons
(or the Participant) control the management of assets, and any other entity in
which these persons (or the Participant) own more than fifty percent of the
voting interests.

(S) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.



--------------------------------------------------------------------------------

(T) “Non-employee Director Plan” means the 2006 Non-employee Director Plan, as
from time to time amended and in effect.

(U) “Non-statutory Stock Option” means an Option that is not an Incentive Stock
Option.

(V) “Option” means an Incentive Stock Option or a Non-statutory Stock Option
granted pursuant to the Plan.

(W) “Participant” means a person to whom an Award is granted pursuant to the
Plan.

(X) “Performance Objectives” means the performance objectives established in the
Board or the Committee’s sole discretion for Participants who are eligible to
receive Awards under the Plan. Performance Objectives may be described in terms
of Company-wide objectives or objectives that are related to the performance of
the individual Participant or the Affiliate, division, department or function
within the Company or Affiliate in which the Participant is performing
Continuous Service. Performance Objectives may be measured on an absolute or
relative basis. Relative performance may be measured by a group of peer
companies or by a financial market index. Any Performance Objectives applicable
to an Award shall be limited to: specified levels of or increases in the
Company’s, a division’s or an Affiliate’s return on capital, equity or assets,
including, without limitation, total shareholder return measures; earnings
measures/ratios (on a gross, net, pre-tax or post-tax basis), including basic
earnings per share, diluted earnings per share, total earnings, operating
earnings, earnings growth, earnings before interest and taxes and earnings
before interest, taxes, depreciation and amortization; net economic profit
(which is operating earnings minus a charge to capital); net income; operating
income; sales; sales growth; gross margin; direct margin; Stock price (including
but not limited to growth measures and total shareholder return); operating
profit; per period or cumulative cash flow (including but not limited to
operating cash flow and free cash flow) or cash flow return on investment (which
equals net cash flow divided by total capital); inventory turns; financial
return ratios; market share; balance sheet measurements such as receivable
turnover; improvement in or attainment of expense levels; improvement in or
attainment of working capital levels; debt reduction; strategic innovation;
customer or employee satisfaction; the consummation of one or more acquisitions
of a certain size as measured by one or more of the financial criteria listed
above in this Section 2(W); individual objectives; and any combination of the
foregoing. If the Board or the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company,
or the manner in which it conducts its business, or other events or
circumstances render the Performance Objectives unsuitable, the Board or the
Committee may modify such Performance Objectives or the related minimum
acceptable level of achievement, in whole or in part, as the Board or the
Committee deems appropriate and equitable.

(Y) “Performance Period” means a period of time or times established under
Section 7C within which the Performance Objectives relating to Awards are to be
achieved.

(Z) “Performance Restricted Stock Unit” means a Restricted Stock Unit that vests
only upon the attainment of the performance conditions or Performance Objectives
specified in the applicable Award.

(AA) “Permitted Transferee” means a Family Member of a Participant to whom an
Award has been transferred by gift.

(BB) “Plan” means this 2004 Equity Incentive Plan, as from time to time amended
and in effect.

(CC) “Qualified Performance-Based Award” means an Award or portion of an Award
that is intended to satisfy the requirements for “qualified performance-based
compensation” under Code Section 162(m). The Board or the Committee shall
designate any Qualified Performance-Based Award as such at the time of grant.

(DD) “Restricted Stock” means an Award of Stock for so long as the Stock remains
subject to restrictions requiring that it be forfeited to the Company if
specified conditions are not satisfied.

(EE) “Restricted Stock Unit” means the right to receive a payment in Stock,
which right to payment shall be subject to the terms and conditions of the Plan
and such other conditions and other limitations and restrictions, as determined
by the Board or the Committee, including, without limitation, Performance
Restricted Stock Units.



--------------------------------------------------------------------------------

(FF) “Securities Act” means the Securities Act of 1933, as amended.

(GG) “Stock” means the common stock of the Company, par value $.001 per share.

(HH) “Warrant” means a warrant to purchase Stock of the Company granted pursuant
to the Plan and having such terms and conditions as the Board shall deem
appropriate.

 

3. ADMINISTRATION.

(A) Administration By Board. The Board shall administer the Plan unless and
until it delegates administration to a Committee, as provided in Section 3(c).

(B) Powers of Board. The Board shall have the power, subject to the express
provisions of the Plan and applicable law:

To determine from time to time which of the persons eligible under the Plan
shall be granted Awards; when and how each Award shall be granted and
documented; what type or combination of types of Awards shall be granted; the
provisions of each Award granted, including the time or times when a person
shall be permitted to exercise an Award; and the number of shares of Stock with
respect to which an Award shall be granted to each such person.

To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Award documentation, in such manner and to
such extent as it shall deem necessary or expedient to make the Plan fully
effective.

To amend the Plan or an Award as provided in Section 12.

To terminate or suspend the Plan as provided in Section 13.

Generally, to exercise such powers and to perform such acts as the Board deems
necessary or expedient to promote the best interests of the Company and that are
not in conflict with the provisions of the Plan.

(C) Delegation to Committee. The Board may delegate administration of the Plan
to a Committee or Committees of two (2) or more members of the Board, and the
term “Committee” shall apply to any persons to whom such authority has been
delegated; provided that a “required majority,” as defined in Section 57(o) of
the 1940 Act, must approve each issuance of Awards and Dividend Equivalent
Rights in accordance with Section 61(a)(3)(A)(iv) of the 1940 Act. If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board, other than the Board reference at the end of this
sentence and the Board references in the last sentence of this subsection (c),
shall thereafter be to the Committee or subcommittee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Board may abolish the Committee at any time
and revest in the Board the administration of the Plan.

(D) Effect of Board’s Decision. Determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

4. SHARES SUBJECT TO THE PLAN; CERTAIN LIMITS.

(A) Share Reserve. The maximum aggregate number of shares of Stock that may be
issued under the Plan pursuant to grants of Restricted Stock or the exercise or
settlement of Awards (and in the case of Warrants, exercise or exchange of
Warrants) is 12 million (12,000,000) shares.



--------------------------------------------------------------------------------

(B) Reversion of Shares to the Share Reserve. If any Award shall for any reason
expire or otherwise terminate, in whole or in part, the shares of Stock not
acquired under such Award shall revert to and again become available for
issuance under the Plan. To the extent any Warrants are exchanged at any time
for shares of Stock pursuant to the terms of the certificates governing such
Warrants, that number of shares equal to the difference between the number of
shares for which such Warrants were exercisable immediately prior to such
exchange and the number of shares of Stock for which such Warrants are, in fact,
exchanged shall revert to and again become available for issuance under the
Plan.

(C) Type of Shares. The shares of Stock subject to the Plan may be unissued
shares or reacquired shares bought on the market or otherwise. No fractional
shares of Stock will be delivered under the Plan.

(D) Limits on Individual Grants. The maximum number of shares of Stock for which
any Employee or Employee Director may be granted Awards in any calendar year is
one million (1,000,000) shares.

(E) Limits on Grants of Restricted Stock. The combined maximum amount of
Restricted Stock that may be issued under the Plan and the Non-employee Director
Plan will be 10% of the outstanding shares of Stock on the effective date of the
plans plus 10% of the number of shares of Stock issued or delivered by the
Company (other than pursuant to compensation plans) during the term of the
plans. No one person shall be granted Awards of Restricted Stock relating to
more than 25% of the shares available for issuance under this Plan. Shares
granted pursuant to an award of Restricted Stock that are used to settle tax
withholding obligations pursuant to Section 9(E) shall be included as
“Restricted Stock issued” for purposes of the calculations set forth in this
Section 4(E).

(F) No Grants in Contravention of 1940 Act. At all times during such periods as
the Company qualifies or is intended to qualify as a “business development
company,” no Award may be granted under the Plan if the grant of such Award
would cause the Company to violate Section 61(a)(3) of the 1940 Act, and, if
otherwise approved for grant, shall be void and of no effect.

(G) Limits on Number of Awards. The amount of voting securities that would
result from the exercise of all of the Company’s outstanding warrants, options,
and rights, together with the settlement of any Restricted Stock Units granted
pursuant to this Plan and together with any Restricted Stock issued pursuant to
this Plan, the Non-employee Director Plan and any other compensation plan of the
Company, at the time of issuance shall not exceed 25% of the outstanding voting
securities of the Company, except that if the amount of voting securities that
would result from the exercise of all of the Company’s outstanding warrants,
options, and rights issued to the Company’s directors, officers, and employees,
together with the settlement of any Restricted Stock Units granted pursuant to
this Plan and together with any Restricted Stock pursuant to this Plan, the
Non-employee Director Plan and any other compensation plan of the Company, would
exceed 15% of the outstanding voting securities of the Company, then the total
amount of voting securities that would result from the exercise of all
outstanding warrants, options, and rights, together with the settlement of any
Restricted Stock Units granted pursuant to this Plan and together with any
Restricted Stock issued pursuant to this Plan, the Non-employee Director Plan
and any other compensation plan of the Company, at the time of issuance shall
not exceed 20% of the outstanding voting securities of the Company. Shares
granted pursuant to an award of Restricted Stock or Restricted Stock Units that
are used to settle tax withholding obligations pursuant to Section 9(E) shall be
included as “Restricted Stock issued” or “Restricted Stock Units granted” for
purposes of the calculations set forth in this Section 4(G).

(H) Date of Award’s Grant. The date on which the “required majority,” as defined
in Section 57(o) of the 1940 Act, approves the issuance of an Award will be
deemed the date on which such Award is granted.

 

5. ELIGIBILITY.

Incentive Stock Options may be granted to Employees or Employee Directors of the
Company or a “parent” or “subsidiary” corporation of the Company as those terms
are used in Section 424 of the Code. Awards other than Incentive Stock Options
may be granted to both Employees and Employee Directors. By accepting any Award
granted hereunder, the Participant agrees to the terms of the Award and the
Plan. Notwithstanding any provision of this Plan to the contrary, awards of an
acquired company that are converted, replaced or adjusted in connection with the
acquisition may contain terms and conditions that are inconsistent with the
terms and conditions specified herein, as determined by the Board.



--------------------------------------------------------------------------------

6. OPTION PROVISIONS.

Each Option shall contain such terms and conditions as the Board shall deem
appropriate. All Options shall be separately designated Incentive Stock Options
or Non-statutory Stock Options at the time of grant, and, if certificates are
issued, a separate certificate or certificates shall be issued for shares of
Stock purchased on exercise of each type of Option. The provisions of separate
Options need not be identical, but, to the extent relevant, each Option shall
include (through incorporation by reference or otherwise) the substance of each
of the following provisions:

(A) Time and Manner of Exercise. Unless the Board expressly provides otherwise,
an Option will not be deemed to have been exercised until the Board receives a
notice of exercise (in form acceptable to the Board) signed by the appropriate
person and accompanied by any payment required under the Award. If the Option is
exercised by any person other than the Participant, the Board may require
satisfactory evidence that the person exercising the Option has the right to do
so. No Option shall be exercisable after the expiration of ten (10) years from
the date on which it was granted.

(B) Exercise Price of an Option. The exercise price of each Option shall be not
less than the Current Market Value of, or if no such market value exists, the
current net asset value of, the stock subject to the Option as determined in
good faith by the Board on the date the Option is granted. In the case of an
Option granted to a 10% Holder and intended to qualify as an Incentive Stock
Option, the exercise price will not be less than 110% of the Current Market
Value determined as of the date of grant. A “10% Holder” is an individual owning
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or its parent or subsidiary corporations. No such Stock
Option, once granted, may be repriced other than in accordance with the 1940 Act
and the applicable stockholder approval requirements of the Nasdaq National
Market.

(C) Consideration. The purchase price for Stock acquired pursuant to an Option
shall be paid in full at the time of exercise either (i) in cash, or, if so
permitted by the Board and if permitted by the 1940 Act and otherwise legally
permissible, (ii) through a broker-assisted exercise program acceptable to the
Board, (iii) by such other means of payment as may be acceptable to the Board,
or (iv) in any combination of the foregoing permitted forms of payment.

(D) Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Participant
only by the Participant.

(E) Transferability of a Non-statutory Stock Option. A Non-statutory Stock
Option shall be transferable by will or by the laws of descent and distribution,
or, to the extent provided by the Board, by gift to a Permitted Transferee, and
a Non-statutory Stock Option that is nontransferable except at death shall be
exercisable during the lifetime of the Participant only by the Participant.

(F) Limitation on Repurchase Rights. If an Option gives the Company the right to
repurchase shares of Common Stock issued pursuant to the Plan upon termination
of employment of such Participant, the terms of such repurchase right must
comply with Section 260.140.41(k) of the California Code of Regulations and the
1940 Act.

(G) Exercisability. The Board may determine the time or times at which an Option
will vest or become exercisable and the terms on which an Option requiring
exercise will remain exercisable. Notwithstanding the foregoing, vesting shall
take place at the rate of at least 20% per year over not more than five years
from the date the award is granted, subject to reasonable conditions such as
continued employment; provided, however, that options may be subject to such
reasonable forfeiture conditions as the Board may choose to impose and which are
not inconsistent with Section 260.140.41 of the California Code of Regulations.



--------------------------------------------------------------------------------

(H) Termination of Continuous Service. Unless the Board expressly provides
otherwise, immediately upon the cessation of a Participant’s Continuous Service
that portion, if any, of any Option held by the Participant or the Participant’s
Permitted Transferee that is not then exercisable will terminate and the balance
will remain exercisable for the lesser of (i) a period of three months or
(ii) the period ending on the latest date on which such Option could have been
exercised without regard to this Section 6(h), and will thereupon terminate
subject to the following provisions (which shall apply unless the Board
expressly provides otherwise):

if a Participant’s Continuous Service ceases by reason of death, or if a
Participant dies following the cessation of his or her Continuous Service but
while any portion of any Option then held by the Participant or the
Participant’s Permitted Transferee is still exercisable, the then exercisable
portion, if any, of all Options held by the Participant or the Participant’s
Permitted Transferee immediately prior to the Participant’s death will remain
exercisable for the lesser of (A) the one year period ending with the first
anniversary of the Participant’s death or (B) the period ending on the latest
date on which such Option could have been exercised without regard to this
Section 6(h)(i), and will thereupon terminate; and

if the Board in its sole discretion determines that the cessation of a
Participant’s Continuous Service resulted for reasons that cast such discredit
on the Participant as to justify immediate termination of his or her Options,
all Options then held by the Participant or the Participant’s Permitted
Transferee will immediately terminate.

Notwithstanding anything in the foregoing to the contrary, in the case of a
Participant residing in California, unless such Participant’s employment is
terminated for cause (as defined in any contract of employment between the
Company and such Participant, or if none, in the instrument evidencing the grant
of such Participant’s option), in the event of termination of employment of such
Participant, he or she shall have the right to exercise an option, to the extent
that he or she was otherwise entitled to exercise such option on the date
employment terminated, as follows: (i) at least six months from the date of
termination, if termination was caused by such Participant’s death or “permanent
and total disability” (within the meaning of Section 22(e)(3) of the Code) and
(ii) at least 30 days from the date of termination, if termination was caused
other than by such Participant’s death or “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Code).

 

7. RESTRICTED STOCK PROVISIONS.

Each grant of Restricted Stock shall contain such terms and conditions as the
Board shall deem appropriate. The provisions of separate grants of Restricted
Stock need not be identical, but, to the extent relevant, each grant shall
include (through incorporation by reference or otherwise) the substance of each
of the following provisions:

(A) Consideration. To the extent permitted by the 1940 Act, Awards of Restricted
Stock may be made in exchange for past services or other lawful consideration.

(B) Transferability of Restricted Stock. Except as the Board otherwise expressly
provides, Restricted Stock shall not be transferable other than by will or by
the laws of descent and distribution.

(C) Vesting. The Board may determine the time or times at which shares of
Restricted Stock will vest or become exercisable and the terms on which shares
of Restricted Stock will remain exercisable. The vesting schedule for Restricted
Stock issued under the Plan will be determined at the time of the initial grant
of Restricted Stock.

(D) Termination of Continuous Service. Unless the Board expressly provides
otherwise, immediately upon the cessation of a Participant’s Continuous Service
that portion, if any, of any Restricted Stock held by Participant or the
Participant’s Permitted Transferee that is not then vested will thereupon
terminate and the unvested shares will be returned to the Company and will be
available to be issued as Awards under this Plan.

 

7A. RESTRICTED STOCK UNIT PROVISIONS.

Each grant of Restricted Stock Units shall contain such terms and conditions as
the Board or the Committee shall deem appropriate. The provisions of separate
grants of Restricted Stock Units need not be identical, but, to the extent
relevant, each grant shall include (through incorporation by reference or
otherwise) the substance of each of the following provisions:



--------------------------------------------------------------------------------

(A) Transferability of Restricted Stock Units. Except as the Board otherwise
expressly provides, Restricted Stock Units shall not be transferable.

(B) Vesting. The Board or the Committee may determine the time or times at which
Restricted Stock Units will vest or become payable to a Participant. The vesting
schedule and/or conditions for Restricted Stock Units issued under the Plan will
be determined at the time of the grant of Restricted Stock Units.

(C) Termination of Continuous Service. Unless the Board or the Committee
expressly provides otherwise, immediately upon the cessation of a Participant’s
Continuous Service that portion, if any, of any Restricted Stock Unit held by
the Participant that is not then vested will thereupon terminate.

(D) Dividend Equivalents. The Committee may provide for dividend equivalents in
respect of all outstanding Restricted Stock Units and, if so provided, any such
dividend equivalents shall be in the form of share equivalents, unless otherwise
provided by the Committee or otherwise elected by the Participant. Any such
dividend equivalents, unless otherwise provided by the Committee or unless
otherwise elected by the Participant to be in the form of cash, shall be deemed
to be hypothetically reinvested at fair market value in shares of Stock on the
date on which any such dividend is paid by the Company on its Stock (“Dividend
Shares”). If dividend equivalents are not so reinvested, they shall be
accumulated and paid in cash at the time provided below in this Section 7A(D).
Dividend Shares shall be deemed to constitute outstanding shares for purposes of
subsequent dividend payments by the Company. Dividend Shares (and/or accumulated
cash) shall be settled and delivered on the date that the Restricted Stock Units
to which they relate are settled and delivered if, and only to the extent that,
the related Restricted Stock Unit vests. With respect to Performance Restricted
Stock Units, the actual number of shares of Stock for which Dividend Shares
(and/or the actual amount of accumulated cash, as the case may be) are credited
and paid shall, in accordance with the principles set forth in this
Section 7A(D), be determined by the Compensation Committee at the end of the
applicable Performance Period by reference to, and taking into account, only the
actual level or levels of performance achieved by the Company, the Participant
or otherwise. To the extent that all or any portion of the related Restricted
Stock Unit does not vest or is forfeited any Dividend Shares (and/or accumulated
cash, as the case may be) corresponding to the portion of the Restricted Stock
Unit that does not vest or is forfeited shall similarly not vest and be
forfeited by the participant without any compensation therefore. Any written
elections as to form and investment in this Section 7A(D) shall be made in
accordance with the principles set forth in the Plan and as otherwise provided
in the form prescribed by the Committee.

(E) Election to Receive 10% of Award as Option. A Participant may file a written
election with the Company in the form prescribed by the Committee pursuant to
which such Participant may elect to receive 10% of the value of a Restricted
Stock Unit Award in the form of an Option. Such election must be filed in
December of the year prior to the year of grant or by such later time as
complies with the deferral election rules under Section 409A of the Code. Any
such election shall remain in effect until it is revoked or until a new election
is submitted, in each case during December of the year prior to the year of
grant. Notwithstanding anything to the contrary in this Section 7A(E), each
grant of an Option hereunder (or otherwise) shall be subject to the approval of
the Committee prior to the granting of an Option.

(F) Holding Period. The Board or the Committee may require that all or a portion
of the Stock delivered in respect of any vested Restricted Stock Unit Award be
subject to a specified post-grant, post-vesting or post-delivery holding period
as specified in the applicable Award.

 

7B. DEFERRAL OF RESTRICTED STOCK UNIT AWARDS.

A Participant may file a written election with the Company in the form
prescribed by the Committee pursuant to which such Participant elects to defer
the receipt of all or a portion of the Stock to be issued in settlement of the
vested portion of a Restricted Stock Unit Award described in Section 7A.

(A) Timing of Election. Such election must be filed in December of the year
prior to the year of grant; provided, however, that notwithstanding the
foregoing, with respect to Awards granted between January 1, 2017 and



--------------------------------------------------------------------------------

December 31, 2017, such election must be filed within thirty (30) days of the
date the Plan is approved by the Board or by such later time as complies with
the deferral election rules under Section 409A of the Code. Any such election
shall remain in effect until it is revoked or until a new election is submitted,
in each case during December of the year prior to the year of grant.

(B) Settlement of Award. If a Participant has made a deferral election with
respect to any Restricted Stock Unit Award pursuant to this Section 7B, the
settlement of the vested portion of such Award shall be delayed until the
earliest to occur of (i) the date specified in the deferral election, (ii) the
consummation of a Covered Transaction (provided that such Covered Transaction
constitutes a “change in the ownership or effective control” of the Company or a
“change in the ownership of a substantial portion of the assets” of the Company,
in each case within the meaning of Code Section 409A and the regulations
promulgated thereunder) and (iii) upon the termination of a Participant’s
Continuous Service (provided that such termination constitutes a “separation
from service” within the meaning of Code Section 409A and the regulations
promulgated thereunder) and payment shall be made as soon as reasonably
practicable thereafter, but not more than thirty (30) days following such date.

(C) Rights of Participant during Deferral Period. Awards deferred pursuant to
this Section 7B represent an unfunded and unsecured promise to pay on behalf of
the Company. The right of any Participant to receive payments from the Company
pursuant to a deferral election shall be no greater than the right of any
general unsecured creditor of the Company or any Affiliate.

 

7C. PERFORMANCE RESTRICTED STOCK UNIT OR OTHER PERFORMANCE-BASED AWARDS.

Each grant of Performance Restricted Stock Units or other performance-based
Awards shall contain such terms and conditions as the Board or the Committee
shall deem appropriate. The provisions of separate grants of Performance
Restricted Stock Units or other performance-based Awards need not be identical,
but, to the extent relevant, each grant shall include (through incorporation by
reference or otherwise) the substance of each of the following provisions:

(A) Vesting. Performance Restricted Stock Units or other performance-based
Awards shall vest based on the Company’s or individual’s attainment of
Performance Objectives as specified in the Award over a Performance Period as
specified in the Award. Each Award may specify in respect of the Performance
Objectives a minimum acceptable level of achievement below which no vesting of
the Award shall occur and may set forth a formula for determining the portion of
such Award that shall vest if performance is at or above such minimum acceptable
level but is less than the maximum achievement of the specified Performance
Objectives.

(B) Adjustment of Performance Objectives. The Board or the Committee may adjust
Performance Objectives and the related minimum acceptable level of achievement
if, in the sole judgment of the Board or the Committee, events or transactions
have occurred after the grant date of an Award that are unrelated to the
performance of the Participant and result in distortion of the Performance
Objectives or the related minimum acceptable level of achievement.
Notwithstanding the foregoing, this Section 7C(B) shall not apply to Qualified
Performance-Based Awards.

(C) Termination of Continuous Service. Unless the Board or the Committee
expressly provides otherwise, immediately upon the cessation of a Participant’s
Continuous Service that portion, if any, of any Performance Restricted Stock
Unit held by the Participant that is not then vested will thereupon terminate.

(D) Certification of Achievement of Performance Targets. Following the
completion of a Performance Period, the Board or the Committee shall review and
certify in writing whether, and to what extent, the Performance Objectives for
the Performance Period have been achieved and, if so, calculate and certify in
writing the portion (if any) of the Performance Restricted Stock Unit which
shall vest based upon the achievement of the Performance Objectives.

(E) Qualified Performance-Based Awards. If the Compensation Committee determines
it is desirable to grant a Qualified Performance-Based Award the following
provisions shall apply in addition to, and where necessary to maximize the
deductibility of an Award, in lieu of other provisions of the Plan, including
the provisions of Section 7C(A)-(D):



--------------------------------------------------------------------------------

(i) Employees of the Company or any Affiliate who are “covered employees” within
the meaning of Code Section 162(m) shall also be eligible to receive Qualified
Performance-Based Awards. The Compensation Committee shall designate in its sole
discretion which Covered Employees shall be Participants for a Performance
Period within the earlier of (a) the first 90 days of a Performance Period and
(b) the lapse of 25% of the Performance Period.

(ii) The Compensation Committee shall establish in writing within the earlier of
the (a) first 90 days of a Performance Period and (b) the lapse of 25% of the
Performance Period, and in any event, while the outcome is substantially
uncertain, Performance Objectives for the Performance Period.

(iii) Following the completion of a Performance Period, the Compensation
Committee shall review and certify in writing whether, and to what extent, the
Performance Objectives for the Performance Period have been achieved and, if so,
calculate and certify in writing the portion (if any) of the Qualified
Performance-Based Award which shall vest based upon the achievement of the
Performance Objectives. The Compensation Committee shall then determine the
actual number of shares of Stock issuable under each Participant’s Award for the
Performance Period and, in doing so, may apply negative discretion to reduce or
eliminate the amount of the Award. In no event shall the Compensation Committee
have the authority to increase Award amounts to any “covered employee” within
the meaning of Code Section 162(m). Notwithstanding anything to the contrary in
the Plan, and to the extent the award is intended and designated as a Qualified
Performance-Based Award, the Award shall only be approved and administered by
the Compensation Committee.

 

8. WARRANT PROVISIONS.

Warrants granted prior to January 1, 2006 shall be governed by the applicable
terms of the Plan as then in effect.

 

9. MISCELLANEOUS.

(A) Acceleration. The Board shall have the power to accelerate the time at which
an Award or any portion thereof vests or may first be exercised, regardless of
the tax or other consequences to the Participant or the Participant’s Permitted
Transferee resulting from such acceleration.

(B) Stockholder Rights. No Participant or other person shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Stock subject to an Option, Warrant or Restricted Stock Unit unless and until
such Award has been delivered to the Participant or other person upon exercise
or settlement of the Award (or, in the case of Warrants, upon exercise or
exchange of the Warrant); provided, however, that shares of Stock subject to a
Restricted Stock Unit may receive Dividend Equivalent Rights as provided in
Section 7A(C). Holders of Restricted Stock shall have all the rights of a holder
upon issuance of the Restricted Stock Award.

(C) No Employment or Other Service Rights. Nothing in the Plan or any instrument
executed or Award granted pursuant thereto shall confer upon any Participant any
right to continue in the employment of, or to continue to serve as a director
of, the Company or an Affiliate or shall affect the right of the Company or an
Affiliate to terminate (i) the employment of the Participant (if the Participant
is an Employee) with or without notice and with or without cause or (ii) the
service of an Employee Director (if the Participant is an Employee Director)
pursuant to the Bylaws of the Company or an Affiliate and any applicable
provisions of the corporate law of the state in which the Company or the
Affiliate is incorporated. Nothing in the Plan will be construed as giving any
person any rights as a stockholder except as to shares of Stock actually issued
under the Plan. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of service for any
reason, even if the termination is in violation of an obligation of the Company
or an Affiliate to the Participant.

(D) Legal Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Stock pursuant to the Plan or to remove any restriction
from shares of Stock previously delivered under the Plan until: (i) the Company
is satisfied that all legal matters in connection with the issuance and delivery
of such shares have been addressed and resolved; (ii) if the outstanding Stock
is at the time of delivery listed on any stock exchange or national market
system, the shares to be delivered have been listed or authorized to be listed
on such exchange or system upon official notice of issuance; and (iii) all
conditions of the Award have been satisfied or waived. If the sale of Stock has
not been registered under the Securities Act, the Company may require, as a



--------------------------------------------------------------------------------

condition to the grant or the exercise of the Award (or, in the case of
Warrants, as a condition to exercise or exchange of the Warrant), such
representations or agreements as counsel for the Company may consider
appropriate to avoid violation of the Securities Act. The Company may require
that certificates evidencing Stock issued under the Plan bear an appropriate
legend reflecting any restriction on transfer applicable to such Stock, and the
Company may hold the certificates pending lapse of the applicable restrictions.

(E) Withholding Obligations. Each grant or exercise of an Award granted
hereunder (or, in the case of Warrants, exercise or exchange of a Warrant) shall
be subject to the Participant’s having made arrangements satisfactory to the
Board for the full and timely satisfaction of all federal, state, local and
other tax withholding requirements applicable to such grant, exercise or
exchange. Without limiting the generality of the foregoing, the Participant may
satisfy such withholding requirements by tendering a check (acceptable to the
Board) for the full amount of such withholding. In the event the Company or an
Affiliate becomes liable for tax withholding with respect to an Option prior to
the date of exercise (or, in the case of Warrants, exercise or exchange), the
Company may require the Participant to remit the required tax withholding by
separate check acceptable to the Company or may make such other arrangements
(including withholding from other payments to the Participant) for the
satisfaction of such withholding as it determines.

The Company or its designated third party administrator shall have the right to
deduct applicable taxes from any Award payment and withhold, at the time of
delivery or vesting of cash or shares of Stock under this Plan, an appropriate
amount of cash or number of shares of Stock or a combination thereof for payment
of taxes or other amounts required by law or to take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for
withholding of such taxes. A Participant may also satisfy tax withholding
obligations by the transfer to the Company of shares of Stock theretofore owned
by the holder of the Award with respect to which withholding is required. Shares
of Stock used to satisfy tax withholding obligations shall be valued based on
the shares’ Current Market Value on the date of the transaction. Consistent with
Section 409A of the Internal Revenue Code, the Company will use the closing
sales price of its shares of Common Stock on the NASDAQ Global Select Market (or
any other such exchange on which its shares of Common Stock may be traded in the
future) as “Current Market Value” for all purposes under the Plan.

(F) Section 409A. Awards under the Plan are intended either to qualify for an
exemption from Code Section 409A or to comply with the requirements thereof, and
shall be construed accordingly. Notwithstanding anything in the Plan or any
Award or agreement thereunder to the contrary, any payments or benefits due
under the Plan or any Award or agreement thereunder that constitute non-exempt
“deferred compensation” (as defined in Code Section 409A) that are otherwise
payable by reason of a termination of Continuous Service will not be paid or
provided until a Participant has undergone a “separation from service” (as
defined in Code Section 409A) and if a payment or benefit provided for in the
Plan or any Award or agreement thereunder would be subject to additional tax
under Code Section 409A if paid within six (6) months after a Participant’s
separation from service, then such payment or benefit shall not be paid (or
commence) during the six-month period immediately following such Participant’s
separation from service except as provided in the immediately following
sentence. In such an event, any payment or benefits that otherwise would have
been made or provided during such six-month period and that would have incurred
such additional tax under Code Section 409A shall instead be paid or provided in
a lump sum payment on the first day following the termination of such six-month
period or, if earlier, within ten days following the date of the Participant’s
death. A Participant’s right to receive any installment payments under the Plan
shall be treated as a right to receive a series of separate payments and
accordingly, each such installment payment shall at all times be considered a
separate and distinct payment as permitted under Code Section 409A. None of the
Company, its Affiliates or their respective directors, officers, employees or
advisors will be held liable for any taxes, interest or other amounts owed by
any Participant as a result of the application of Code Section 409A.

 

10. ADJUSTMENTS UPON CHANGES IN STOCK.

(A) Capitalization Adjustments. In the event of a stock dividend, stock split or
combination of shares (including a reverse stock split), recapitalization or
other change in the Company’s capital structure, the Board will make appropriate
adjustments to the maximum number of shares specified in Section 4(a) that may
be delivered under the Plan, to the maximum per-participant share limit
described in Section 4(d) and will also make appropriate adjustments to the
number and kind of shares of stock or securities subject to Awards then
outstanding or subsequently granted, any exercise prices relating to Awards and
any other provision of Awards affected by such



--------------------------------------------------------------------------------

change. To the extent consistent with qualification of Incentive Stock Options
under Section 422 of the Code and with the performance-based compensation rules
of Section 162(m), where applicable, the Board may also make adjustments of the
type described in the preceding sentence to take into account distributions to
stockholders other than those provided for in such sentence, or any other event,
if the Board determines that adjustments are appropriate to avoid distortion in
the operation of the Plan and to preserve the value of Awards granted hereunder;
provided, however, that the exercise price of Awards granted under the Plan will
not be adjusted unless the Company receives an exemptive order from the
Securities and Exchange Commission or written confirmation from the staff of the
Securities and Exchange Commission that the Company may do so.

(B) Covered Transaction. Except as otherwise provided in an Award, in the event
of a Covered Transaction in which there is an acquiring or surviving entity, the
Board may provide for the assumption of some or all outstanding Awards, or for
the grant of new awards in substitution therefor, by the acquiror or survivor or
an affiliate of the acquiror or survivor, in each case on such terms and subject
to such conditions as the Board determines. In the absence of such an assumption
or if there is no substitution, except as otherwise provided in the Award, each
Award will become fully vested or exercisable prior to the Covered Transaction
on a basis that gives the holder of the Award a reasonable opportunity, as
determined by the Board, to participate as a stockholder in the Covered
Transaction following vesting or exercise, and the Award will terminate upon
consummation of the Covered Transaction.

 

11. DIVIDEND EQUIVALENT RIGHTS.

The Board may provide for the payment of amounts in lieu of cash dividends or
other cash distributions (“Dividend Equivalent Rights”) with respect to Stock
subject to an Award; provided, however, that grants of Dividend Equivalent
Rights must be approved by order of the Securities and Exchange Commission. The
Board may impose such terms, restrictions and conditions on Dividend Equivalent
Rights, including the date such rights will terminate, as it deems appropriate,
and may terminate, amend or suspend such Dividend Equivalent Rights at any time
without the consent of the Participant or Participants to whom such Dividend
Equivalent Rights have been granted, if any.

 

12. AMENDMENT OF THE PLAN AND AWARDS.

The Board may at any time or times amend the Plan or any outstanding Award for
any purpose which may at the time be permitted by law, and may at any time
terminate the Plan as to any future grants of Awards; provided, that except as
otherwise expressly provided in the Plan the Board may not, without the
Participant’s consent, alter the terms of an Award so as to affect substantially
and adversely the Participant’s rights under the Award, unless the Board
expressly reserved the right to do so at the time of the grant of the Award. Any
amendments to the Plan shall be conditioned upon stockholder approval only to
the extent, if any, such approval is required by law (including the Code and
applicable stock exchange requirements), as determined by the Board.

 

13. TERMINATION OR SUSPENSION OF THE PLAN.

(A) Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth
(10th) anniversary of the date the Plan is initially adopted by the Board or
approved by the stockholders of the Company, whichever is earlier. No Awards may
be granted under the Plan while the Plan is suspended or after it is terminated.

(B) No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Awards granted while the Plan is in
effect except with the written consent of the Participant.

 

14. EFFECTIVE DATE OF PLAN.

The Plan shall become effective upon approval by the stockholders of the
Company, which approval shall be within twelve (12) months before or after the
date the Plan is adopted by the Board; provided, however, that the Plan shall
not be effective with respect to an Award of Restricted Stock or the grant of
Dividend Equivalent Rights unless the Company has received an order of the
Commission that permits such Award or grant (the “Effective Date”).



--------------------------------------------------------------------------------

15. 1940 ACT.

No provision of this Plan shall contravene any portion of the 1940 Act, and in
the event of any conflict between the provisions of the Plan or any Award and
the 1940 Act, the applicable Section of the 1940 Act shall control and all
Awards under the Plan shall be so modified. All Participants holding such
modified Awards shall be notified of the change to their Awards and such change
shall be binding on such Participants.

 

16. INFORMATION RIGHTS OF PARTICIPANTS.

The Company shall provide to each Participant who acquires Stock pursuant to the
Plan, not less frequently than annually, copies of annual financial statements
(which need not be audited). The Company shall not be required to provide such
statements to key employees whose duties in connection with the Company assure
their access to equivalent information.

 

17. SEVERABILITY.

If any provision of this Plan or any Award is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any Participant
or Award, or would disqualify this Plan or any Award under any applicable law,
such provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Board, materially altering the intent of this Plan or the
Award, such provision shall be stricken as to such jurisdiction, Participant or
Award and the remainder of this Plan and any such Award shall remain in full
force and effect.

 

18. OTHER COMPENSATION ARRANGEMENTS.

The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to award a person bonuses or other compensation in addition
to Awards under the Plan.

 

19. WAIVER OF JURY TRIAL.

By accepting an Award under the Plan, each Participant waives any right to a
trial by jury in any action, proceeding or counterclaim concerning any rights
under the Plan and any Award, or under any amendment, waiver, consent,
instrument, document or other agreement delivered or which in the future may be
delivered in connection therewith, and agrees that any such action, proceedings
or counterclaim shall be tried before a court and not before a jury. By
accepting an Award under the Plan, each Participant certifies that no officer,
representative, or attorney of the Company has represented, expressly or
otherwise, that the Company would not, in the event of any action, proceeding or
counterclaim, seek to enforce the foregoing waivers.

 

20. LIMITATION ON LIABILITY.

Notwithstanding anything to the contrary in the Plan, neither the Company nor
the Board, nor any person acting on behalf of the Company or the Board, shall be
liable to any Participant or to the estate or beneficiary of any Participant by
reason of any acceleration of income, or any additional tax, asserted by reason
of the failure of an Award to satisfy the requirements of Section 422 or
Section 409A or by reason of Section 4999 of the Code; provided, that nothing in
this Section 20 shall limit the ability of the Board or the Company to provide
by express agreement with a Participant for a gross-up payment or other payment
in connection with any such tax or additional tax.